Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant’s arguments 10/3/22 with respect to claim(s) have been considered but are moot because they are not directed to the combination of references used in the current grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata US 6265717 B1 in view of Ishiguro US 20130032711 A1.

Regarding Claim(s) 1, Sakata teaches: A method of operating a mass spectrometer vacuum interface, the vacuum interface comprising 
an evacuated expansion chamber downstream of a plasma ion source at atmospheric or relatively high pressure, (Sakata Fig(s) 1,2; 130,150)
the expansion chamber having a first aperture that interfaces with the plasma ion source to form an expanding plasma downstream of the first aperture and a second aperture downstream of the first aperture from the plasma for skimming the expanding plasma to form a skimmed expanding plasma; (Sakata Fig(s) 1,2; 130,152,156)
wherein the expansion chamber is pumped by an interface vacuum pump to provide an interface pressure in the chamber; (Sakata Fig(s) 1,2; 130,200, R.P.)
the method comprising using a controller to automatically control the throughput of the interface vacuum pump to control the interface pressure dependent on one or more operating modes of the spectrometer. (Sakata Fig(s) 1,2; 130,200, R.P.; System Controller, PC)
Sakata does not adequately teach: wherein the controller changes the rotation speed of the interface vacuum pump to control the throughput thereof.
Ishiguro teaches: wherein the controller changes the rotation speed of the interface vacuum pump to control the throughput thereof. (Ishiguro [0043] and related portions)
It would have been obvious to one of ordinary skill in art to utilize a variable speed pump as taught in Ishiguro for the pump of Sakata for the benefit of providing another parameter that can be adjust thereby improving flexibility. Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) In this case Ishiguro identifies that the vacuum pressure and/or pump speed can be varied either by adjusting a valve to a vacuum pump or changing the speed of the vacuum pump and thus are equivalent. Ishiguro also identified these can be used together to increase the adjustability of various parameters. (Ishiguro [0043] and related portions)

Regarding Claim(s) 15, Sakata teaches: An apparatus for operating a mass spectrometer vacuum interface, comprising: 
a plasma ion source for generating a plasma at atmospheric or relatively high pressure; First Inventor: Christoph WEHEDocket No.: TP20476US 1-PCT Serial No.: 17/046,890 Filed: Apr 4, 2019 Page: 5 of 8 (Sakata Fig(s) 1,2; 130)
an evacuated expansion chamber downstream of the plasma ion source, the expansion chamber having a first aperture that interfaces with the plasma ion source for forming an expanding plasma downstream of the first aperture and a second aperture downstream of the first aperture for skimming the expanding plasma to form a skimmed expanding plasma; (Sakata Fig(s) 1,2; 130,152,156)
wherein the expansion chamber is pumped by an interface vacuum pump to provide an interface pressure in the expansion chamber; (Sakata Fig(s) 1,2; 130,200, R.P.)
and a controller configured to automatically control the throughput of the vacuum pump dependent on one or more operating modes of the spectrometer. (Sakata Fig(s) 1,2; 130,200, R.P.; System Controller, PC) 
Sakata does not adequately teach: wherein the controller changes the rotation speed of the interface vacuum pump to control the throughput thereof.
Ishiguro teaches: wherein the controller changes the rotation speed of the interface vacuum pump to control the throughput thereof. (Ishiguro [0043] and related portions)
It would have been obvious to one of ordinary skill in art to utilize a variable speed pump as taught in Ishiguro for the pump of Sakata for the benefit of providing another parameter that can be adjust thereby improving flexibility. Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) In this case Ishiguro identifies that the vacuum pressure and/or pump speed can be varied either by adjusting a valve to a vacuum pump or changing the speed of the vacuum pump and thus are equivalent. Ishiguro also identified these can be used together to increase the adjustability of various parameters. (Ishiguro [0043] and related portions)




Claim(s) 14,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata US 6265717 B1, Ishiguro US 20130032711 A1 in view of Quimby US 20130062515 A1.

Regarding Claim(s) 14, Sakata teaches: VDU and GUI (Widely known components of a personal computer. While the examiner believes the entirety of the claims is well understood by a person of ordinary skill in the art to be present in a personal computer control of the apparatus as a whole, Sakata’s lack of a clear articulation as such leaves some room for doubt. Accordingly, the examiner will provide a secondary reference that teaches the remainder of the features though it is the examiner’s opinion that a person of ordinary skill in the art would believe it as superfluous for constructing the applicant’s claimed invention.)
Sakata does not explicitly teach: wherein the controller is connected to a Visual Display Unit (VDU), such that the initially automatically controlled throughput of the pump and/or the interface pressure are displayed to a user, and wherein by means of a graphical user interface (GUI) displayed on the VDU and an input device, the user overrides the automatic control and manually sets a particular throughput of the vacuum pump and/or a particular interface pressure.
	Quimby teaches: wherein the controller is connected to a Visual Display Unit (VDU), such that the initially automatically controlled throughput of the pump and/or the interface pressure are displayed to a user, and wherein by means of a graphical user interface (GUI) displayed on the VDU and an input device, the user overrides the automatic control and manually sets a particular throughput of the vacuum pump and/or a particular interface pressure. (Quimby [0072],[0087])
It would have been obvious to one of ordinary skill in art to rely on the computer control details taught in Quimby to supplement details of the user interface and controller taught in Sakata for the benefit of providing the user the ability to control all the operational aspect of the device either manually, automatically, or semi-automatically thus making the device more flexible, easier to use, and more customizable (Quimby [0072],[0087]) and since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958), and that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 1010 USPQ 284 (CCPA 1954).

Regarding Claim(s) 27, Sakata teaches: VDU and GUI (Widely known components of a personal computer. While the examiner believes the entirety of the claims is well understood by a person of ordinary skill in the art to be present in a personal computer control of the apparatus as a whole, Sakata’s lack of a clear articulation as such leaves some room for doubt. Accordingly, the examiner will provide a secondary reference that teaches the remainder of the features though it is the examiner’s opinion that a person of ordinary skill in the art would believe it as superfluous for constructing the applicant’s claimed invention.)
	Sakata does not explicitly teach: wherein the controller is connected to a Visual Display Unit (VDU), such that the throughput of the pump and/or the interface pressure are displayed to a user, and wherein by means of a graphical user interface (GUI) displayed on the VDU and an input device, the user can command the controller to set a particular throughput of the vacuum pump and/or a particular interface pressure.
	Quimby teaches: wherein the controller is connected to a Visual Display Unit (VDU), such that the throughput of the pump and/or the interface pressure are displayed to a user, and wherein by means of a graphical user interface (GUI) displayed on the VDU and an input device, the user can command the controller to set a particular throughput of the vacuum pump and/or a particular interface pressure. (Quimby [0072],[0087])
It would have been obvious to one of ordinary skill in art to rely on the computer control details taught in Quimby to supplement details of the user interface and controller taught in Sakata for the benefit of providing the user the ability to control all the operational aspect of the device either manually, automatically, or semi-automatically thus making the device more flexible, easier to use, and more customizable (Quimby [0072],[0087]) and since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958), and that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 1010 USPQ 284 (CCPA 1954).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881